                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                       CRIMINAL ACTION

VERSUS                                                                     No. 17-201

LILBEAR GEORGE                                                            SECTION I


                               ORDER & REASONS

      Before the Court is defendant Lilbear George’s (“George”) motion 1 to strike the

non-statutory aggravating factors from the government’s notice of intent to seek the

death penalty. For the following reasons, the motion is denied.

                                          I.

      The allegations in the superseding indictment are familiar to the Court and

were summarized in a previous order. 2 On August 31, 2018, the government filed its

notice of intent to seek the death penalty as to George. 3 The notice of intent states

that the government “believes the circumstances of the offenses charged in Count 3

of the Superseding Indictment are such that in the event of a conviction, a sentence

of death is justified . . . , and that [the government] will seek the sentence of death

for this offense.” 4 Count three alleges that George and several of his codefendants,

“aiding and abetting each other, did knowingly use, carry, brandish, and discharge

firearms during and in relation to crimes of violence . . . , and in the course thereof



1 R. Doc. No. 178.
2 See R. Doc. No. 195, at 1–2.
3 See generally R. Doc. No. 147.
4 Id. at 1.
caused the death of Hector Trochez through the use of firearms,” and that the killing

was murder because it was committed in perpetration of a robbery. 5

      The notice of intent includes seven aggravating factors that the government

intends to prove at the sentencing hearing to justify a death sentence for George. 6

Five of the aggravating factors are non-statutory: victim impact, lack of remorse,

other criminal conduct (a separate armed robbery), other criminal conduct (drug

trafficking with a firearm), and other criminal conduct (substantial planning and

premeditation with respect to the armed robbery at issue in this case). 7

                                           II.

      George moves the Court to strike all five non-statutory aggravating factors

from the notice of intent. He does not argue the impermissibility of any particular

factor. Rather, George argues broadly that the sentencing jury’s consideration of non-

statutory aggravating factors is improper for three reasons. The Court will address

them in turn.

                                           A.

      George first argues that a plain reading of the Federal Death Penalty Act (the

“FDPA”), 18 U.S.C. §§ 3591–3598, reveals that the law does not authorize the jury’s

consideration of non-statutory aggravating factors. 8 His argument rests on a



5 See R. Doc. No. 23, at 3.
6 See generally R. Doc. No. 147.
7 Id. at 2–4.
8 R. Doc. No. 178-1, at 4. George acknowledges the “victim impact” factor as a “possible

exception.” Id.; 18 U.S.C. § 3593(a) (“The factors for which notice is provided . . . may
include factors concerning the effect of the offense on the victim and the victim’s
family, and may include oral testimony, a victim impact statement that identifies the

                                           2
purported conflict between two sections of the FDPA—§ 3592 and § 3591. Section

3592 enumerates aggravating factors that the sentencing jury may consider when

determining whether a death sentence is justified. For homicide cases, the FDPA lists

sixteen aggravating factors. See § 3592(c). In addition to the sixteen statutory

aggravating factors, the FDPA provides that “[t]he jury . . . may consider whether

any other aggravating factor for which notice has been given exists.” § 3592(c)

(emphasis added). Since the FDPA’s inception, courts have permitted sentencing

juries to consider non-statutory aggravating factors, so long as notice of such factors

has been provided.

      Section 3591 states that a defendant who has been found guilty of certain

offenses “shall be sentenced to death if, after consideration of the factors set forth in

section 3592[,] . . . it is determined that imposition of a death sentence is justified.”

§ 3591(a) (emphasis added). According to George, because non-statutory aggravating

factors are not “set forth” in § 3592, the sentencing jury may not consider them in

accordance with the procedure provided in § 3591. 9

      George acknowledges that at least one federal district court has rejected this

argument as “hyper-literal.” See United States v. Nguyen, 928 F. Supp. 1525, 1535

(D. Kan. 1996). However, numerous other district courts have also concluded that

George’s reading of the FDPA is without merit. See, e.g., United States v. Montgomery,

10 F. Supp. 3d 801, 821 (W.D. Tenn. 2014) (explaining that “§ 3591(a) does not limit



victim of the offense and the extent and scope of the injury and loss suffered by the
victim and the victim’s family, and any other relevant information.”).
9 R. Doc. No. 178-1, at 5.


                                           3
consideration only to the aggravating factors set forth in § 3592, although Congress

could have done so”); United States v. Williams, No. 08-70, 1335599, at *20 (M.D. Pa.

Mar. 29, 2013) (“[N]on-statutory aggravating factors serve the constitutional need for

individualized sentencing because it would be impossible to identify every possible

relevant consideration in any given capital case.”); United States v. Diaz, No. 05-167,

2007 WL 656831, at *16 (N.D. Cal. Feb. 28, 2007) (noting that § 3593(e) “requires the

jury to weigh ‘all the aggravating factor or factors found to exist’”); United States v.

Davis, No. 01-282, 2003 WL 1837701, at *14 (E.D. La. Apr. 9, 2003) (Vance, J.) (“In

context, ‘set forth’ simply means ‘contained in’ or ‘stated in,’ and it does not require a

particular level of specificity.”). More importantly, the Fifth Circuit has rejected

George’s “tortured reading of the statute,” holding that, “[w]hen the statute is read

as a coherent whole, the two provisions are not in tension, because § 3592 adequately

‘sets forth’ the non-statutory aggravating factors by providing that the jury may

consider them.” United States v. Robinson, 367 F.3d 278, 293 (5th Cir. 2004).

                                            B.

         George   next   argues   that   non-statutory   aggravating    factors   do   not

“constitutionally limit and guide the discretion of the jury,” which allows for arbitrary

and capricious death sentences in violation of the Eighth and Fourteenth

Amendments. 10 As the Eighth Circuit has explained, however, non-statutory

aggravating factors are not intended to limit and guide the jury’s discretion. United




10   Id. at 6.

                                            4
States v. Allen, 247 F.3d 741, 757 (8th Cir. 2001), vacated on other grounds, 536 U.S.

953 (2002).

      To render a defendant eligible for the death penalty, the government must

prove beyond a reasonable doubt one of four mental states, also known as statutory

intent factors, provided in § 3591(a)(2) and at least one of sixteen statutory

aggravating factors provided in § 3592(c). United States v. Bourgeois, 423 F.3d 501,

506–07 (5th Cir. 2005). 11 The statutory intent and statutory aggravating factors

“fulfill the role of limiting and guiding a jury’s discretion in making the eligibility

decision.” Allen, 247 F.3d at 757. By contrast,

      [t]he primary purpose of the nonstatutory aggravating factors . . . is to
      allow for the individualized determination of whether a death sentence
      is justified for a particular defendant; that is, they help to inform the
      selection decision.

Id. (citing Tuilaepa v. California, 512 U.S. 967, 971–72 (1994)).

      “The framework of the FDPA passes constitutional muster because it does not

allow imposition of the death penalty unless the jury first finds at least one statutory

aggravating circumstance.” Id. at 758 (emphasis omitted). The non-statutory

aggravating factors are not considered during the eligibility phase. They do not come

into play until the jury has determined that the defendant is eligible to receive a

death sentence; then they are used as part of the jury’s weighing process—to

determine whether a death sentence is appropriate based on the circumstances of the




11 The government must also prove that the defendant was not younger than 18 years
of age at the time of the offense. 18 U.S.C. § 3591(a).

                                           5
crime and the defendant’s characteristics. See United States v. Davis, No. 01-282,

2003 WL 1837701, at *12 (E.D. La. Apr. 9, 2003) (Vance, J.).

         There is “no constitutional infirmity with the FDPA’s permitting the

prosecution to propose nonstatutory aggravating factors to fit the particular

circumstances of a crime,” which “assist[s] the jury in determining whether the death

penalty should be imposed upon a defendant already determined to be eligible for

that ultimate punishment.” Allen, 247 F.3d at 758. The Fourth Circuit has similarly

rejected George’s argument. See United States v. Higgs, 353 F.3d 281, 320 (4th Cir.

2003) (“[W]e reject the contention that the FDPA is unconstitutional merely because

it allows the sentencing jury to weigh nonstatutory aggravating factors when deciding

whether to impose the sentence of death upon a defendant convicted of a death-

eligible offense.”).

         Furthermore, although George characterizes the government’s ability to

present non-statutory aggravating factors to the jury as “unconstrained,” 12 “the

prosecution does not have carte blanche in devising non-statutory aggravating

factors.” United States v. Jones, 132 F.3d 232, 239 (5th Cir. 1998).

         At least four limitations guide the prosecution in exercising its delegated
         authority. First, the statute limits the scope of aggravating factors to
         those for which prior notice has been given by the prosecution. See 18
         U.S.C. § 3593(a). Second, the death penalty jurisprudence devised by the
         Supreme Court guides the prosecution in formulating nonstatutory
         aggravating factors. For example, due process requires that information
         submitted as aggravating genuinely narrow the class of persons eligible
         for the death penalty. . . . Third, the district court functions as a
         gatekeeper to limit the admission of useless and impermissibly
         prejudicial information. See 18 U.S.C. § 3593(c). And fourth, the


12   R. Doc. No. 178-1, at 7.

                                             6
         requirement that the jury find at least one statutory aggravating factor
         beyond a reasonable doubt before it may consider the non-statutory
         factors further limits the delegated authority. See 18 U.S.C. § 3593(d).

Id. at 239–40 (citation omitted). “As long as the statute prevents an arbitrary death

sentence, the inclusion of relevant nonstatutory aggravating factors at the sentencing

stage does not render the death penalty scheme unconstitutional.” Id. at 241. And the

Fifth Circuit has concluded that “[t]he FDPA provides sufficient safeguards to

prevent the arbitrary imposition of the death penalty.” Id.; cf. United States v.

McCullah, 76 F.3d 1087, 1106–07 (10th Cir. 1996) (“The Supreme Court has dealt

with the issue of non-statutory aggravating factors in state capital punishment

statutes and has held the use of non-statutory aggravating factors permissible.”).

                                            C.

         Finally, George argues that permitting the government to define non-statutory

aggravating facts after the alleged crime was committed but before trial violates the

Constitution’s Ex Post Facto Clause. 13 A statute only violates the Ex Post Facto

Clause “if it retroactively ‘effects [a] change in the definition of [a defendant’s] crime’

or ‘increases the “punishment” attached to [the defendant’s] crime.’” Wallace v.

Quarterman, 516 F.3d 351, 354 (5th Cir. 2008) (quoting California Dep’t of Corr. v.

Morales, 514 U.S. 499, 505 (1995)).

         George argues that § 3592 of the FDPA “permits the prosecution to

manufacture out of whole cloth aggravating factors to be applied retroactively to

crimes committed before the aggravating factors are identified,” depriving defendants



13   Id. at 8.

                                            7
of their right to notice and fair warning regarding what constitutes punishable

conduct. 14 He relies in part on the United States Supreme Court’s opinion in Apprendi

v. New Jersey, 530 U.S. 466 (2000), in which the Supreme Court held that “any fact

that increases the penalty for a crime beyond the prescribed statutory maximum” is

the “functional equivalent of an element of a greater offense” that “must be submitted

to a jury, and proved beyond a reasonable doubt.” Apprendi, 530 U.S. at 490, 494 n.19.

Although George’s motion is less than clear, he appears to argue that non-statutory

aggravating factors are functionally equivalent to elements of a capital crime and,

consequently, they change the definition of such crime or increase the attached

punishment in such a way that violates the Ex Post Facto Clause.

      As previously explained, to render a defendant eligible for the death penalty

under the FDPA, the government must prove beyond a reasonable doubt one

statutory intent factor and at least one statutory aggravating factor. Bourgeois, 423

F.3d at 506–07. These eligibility factors are functionally “elements” of a capital crime.

See United States v. Cheever, 423 F. Supp. 2d 1181, 1207–08 (D. Kan. 2006) (“[E]ven

accepting for sake of argument defendant’s conclusion that Ring created a new

offense of federal capital murder . . . , the ‘elements’ of such a crime would at most

include one of the gateway intent factors and one statutory aggravating factor.”). 15



14Id.
15George acknowledges that both the Fourth and Eighth Circuits have rejected the
argument that non-statutory aggravating factors are “elements” of a crime. R. Doc.
No. 178-1, at 9. He contends, however, that the Supreme Court’s recent opinion in
Hurst v. Florida, 136 S. Ct. 616 (2016), represents a change in the law. Id. at 9–10.
As an initial matter, Hurst did not involve an ex post facto challenge. Furthermore,
nothing in Hurst indicates that the Supreme Court intended to alter the law as it is

                                           8
      By contrast, although non-statutory aggravating factors may increase the

possibility that the jury recommends the death penalty, they are only presented to

the jury after the defendant has been found eligible for the death penalty: they “are

neither sufficient nor necessary under the FDPA for a sentence of death.” United

States v. Purkey, 428 F.3d 738, 749 (8th Cir. 2005); see Cheever, 423 F. Supp. 2d at

1207–08 (explaining that, after the jury finds the existence of a statutory intent and

statutory aggravating factor, “a defendant is eligible for the death penalty, and the

penalty that he faces cannot be increased any further”). 16

      Non-statutory aggravating factors are not, and cannot, be used to determine

that the death penalty may be imposed; therefore, they neither change the definition

of an underlying capital crime nor increase a defendant’s possible penalty. See Higgs,

353 F.3d at 322 (holding that, because non-statutory aggravating factors “are

weighed by the jury to make the individualized determination to impose the death

sentence upon a defendant who has already been found eligible” for the death penalty,

they do not violate the Ex Post Facto Clause); Allen, 247 F.3d at 759 (holding that the

FDPA is not an ex post facto law “proposing nonstatutory factors to the jury does not



set forth in Apprendi and Ring v. Arizona. (In Ring v. Arizona, 536 U.S. 584, 589
(2002), the Supreme Court applied its holding in Apprendi to capital cases.) Contrary
to George’s assertions, Hurst does not make non-statutory aggravating factors the
functional equivalent of an element of a greater offense.
16 Indeed, because non-statutory aggravating factors do not render a defendant

eligible for the death penalty, the Fifth Circuit has held that, unlike statutory
aggravating factors, non-statutory aggravating factors do not need to be charged by
indictment. Bourgeois, 423 F.3d at 507; see also United States v. Brown, 441 F.3d
1330, 1368 (11th Cir. 2006) (“[A] non-statutory aggravating factor is not one of those
‘facts legally essential to the punishment’ that must be included within the
indictment.”) (citation omitted).

                                          9
in any way alter the definition of the underlying crime . . . , nor does it increase the

punishment”). By their very nature, non-statutory aggravating factors cannot violate

the Ex Post Facto Clause. 17

                                          III.

      Accordingly,

      IT IS ORDERED that the motion to strike the non-statutory aggravating

factors from the government’s notice of intent to seek the death penalty is DENIED.

      New Orleans, Louisiana, January 28, 2019.



                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE




17Numerous courts have rejected the argument that permitting the United States
Department of Justice to define non-statutory factors after the crime has been
committed violates the Constitution’s ban on ex post facto laws. See, e.g., United
States v. Green, No. 06-19, 2008 WL 4000870, at *17–18 (W.D. Ky. Aug. 26, 2008);
United States v. Regan, 228 F. Supp. 2d 742, 749 (E.D. Va. 2002); United States v.
Llera Plaza, 179 F. Supp. 2d 444, 455–56 (E.D. Pa. 2001); United States v. McVeigh,
944 F. Supp. 1478, 1486 (D. Colo. 1996); Cheever, 423 F. Supp. 2d at 1207–08;
Montgomery, 10 F. Supp. 3d at 820–21.

                                          10
